Citation Nr: 0728108	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
asserted as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for prostate cancer, asserted as secondary to exposure to 
herbicides.

In April 2006, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service personnel records show that the veteran served in 
Korea from September 20, 1966, to March 3, 1968.  His 
military occupational specialty (MOS) was radar operator and 
he served with Headquarters and, Headquarters Battery, 7th 
Missile Battalion, 2nd Artillery.  The veteran was diagnosed 
as having prostate cancer in 2004.

In his statements and testimony, the veteran maintains that 
while serving in Korea the radar station at which he worked 
was sprayed with defoliants in the springtime, and he has 
provided photographs showing an absence of grass and foliage 
there, which he attributes to the spraying of herbicides.  He 
also reports that he went to the Demilitarized Zone (DMZ) for 
rifle training while stationed in Korea.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  

Pertinent provisions of the VA Adjudication Manual set 
forth procedures that VA must follow to verify 
herbicide exposure in locations other than the 
Republic of Vietnam or along the Demilitarized Zone of 
Korea.  To date, VA has not complied with the above 
Manual provisions in adjudicating this appeal.  As 
such, the Board has no discretion and must remand this 
matter for compliance with the procedures set forth in 
the VA Adjudication Manual.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(m).  Specifically:

        a)  Ask the veteran for the 
approximate dates, location, and nature 
of the alleged exposure.

	b)  Furnish the veteran's 
description of exposure to C&P service 
via e-mail at VBAWAS/CO/211/ AgentOrange 
and request a review of the Department of 
Defense's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged.

        c)  If C&P Service review does not 
confirm that herbicides were used as 
alleged, submit a request to The United 
States Joint Services Records Research 
Center (JSRRC) for verification of 
exposure to herbicides.  

2.  Provide the veteran with the 
information obtained and give him an 
opportunity to respond.

3.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

